DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The amendment filled 03/21/2022 has been entered. Claim 9 have been cancelled. Claims 8, 11 and 12 have been amended. Claims 1-7 remain withdrawn, therefore, claims 8 and 10-12 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. However new 35 USC § 112 rejections have been introduced also as a result of the amendment.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities:  
Claims 8 and 11 recites (in the amended language) the limitation “the other”; it is understood that this limitation refers to “an other of the pair of spaced ladder hooks” and recommends the appropriate correction accordingly.
Note that claims 10 and 12 as recited positively recites/requires the rungs and hence the ladders. If this is not the applicant’s intention, applicant needs to amend to clarify intended use only of the ladders/rungs.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a pair of spaced ladder hooks spaced from one another and secured together by an integral body portion” and currently amended to add the limitation “to provide independent rotation of said spaced ladder hooks”; this recitation and specifically the amended language appears to self-contradict the first recitation. It appears that applicant is mixing embodiments within the same claims where an integral body is what is shown in fig. 12 while the hooks in the embodiment of fig. 11 are capable of independent rotation with respect to each other. To best expedite prosecution, this limitation will be examined as best understood, interpreted such as that each hook’s integral body is provides independent rotation, which is the embodiment shown in fig. 11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauthner, US (6336260).
In regards to claim 8 Mauthner discloses:
A universal apparatus (fig. 4) for rotatably securing two ladders together end to end (intended use), each ladder having a plurality of rungs comprising: a pair of spaced ladder hooks (two 12’’), each of said ladder hooks having a u-shaped channel (as shown in fig. 4) for engaging and enclosing one of said plurality of ladder rungs, and each of said u-shaped channels being closed by a spring loaded pivoting latch (see annotated drawings and Col 2; LL 28-36; excerpt below); and wherein said pair of spaced ladder hooks are rotatably secured together (at two respective pivot pins 60; fig. 4) for independent rotation with respect to the other by a fastener (pivot pin 60) whereby each hook engages one rung of each ladder (since the phrase “each hook engages one rung of each ladder” is after intended use language recited as “for”, it is being interpreted such that the rungs are not positively recited within the ‘for’ clause).

    PNG
    media_image1.png
    479
    482
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    232
    607
    media_image2.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauthner, US (6336260).
In regards to claim 11 Mauthner discloses:
A universal apparatus (fig. 4) for rotatably securing two ladders together end to end (intended use), each ladder having a plurality of rungs comprising: first and second pairs of spaced, opposed ladder hooks (two 12’’), each of said ladder hooks having a u-shaped channel for engaging and enclosing one of said ladder rungs, and each of said u-shaped channels (as shown in fig. 4) being closed by a spring loaded pivoting latch (see annotated drawings and Col 2; LL 28-36; excerpt below); and fastener (pivot pin 60) to secure each of said first and second space, opposed pairs of ladder hooks together so that each ladder hook is capable of independent rotation with respect to the other (at two respective pivot pins 60; fig. 4). 

    PNG
    media_image1.png
    479
    482
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    232
    607
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mauthner as applied to claim 8 above in further view of Whitney, US (1555344).
In regards to claim 10, it has been held that a mere duplication of parts, such as the duplication of the pair of spaced ladder hooks, has no patentable significance unless a new and unexpected result is produced.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize a second pair of spaced ladder hooks to ensure a secure and even attachment of the devices being paired and in case one of the hooks is inadvertently detached.  
In regards to claim 10 Mauthner does not disclose each hook engages a rung of a different ladder.
Whitney teaches two ladders (10s) attached end to end in different configurations (fig. 1, 2 versus fig. 5). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the universal apparatus of Mauthner to attach to a rung of each ladder in order to keep the two ladders secured in a rotatable manner for when the user is switching between one configuration to the other for the predictable result of ensuring the ladders staying together which can eliminate the need of another pair of hands/help for when the user is working alone.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mauthner, US (6336260) in view of Whitney, US (1555344).
In regards to claim 12 Lucas discloses:
A universal apparatus (fig. 4) for rotatably securing two ladders together, each ladder having a plurality of rungs comprising: a pair of spaced ladder hooks spaced from one another (two 12’’) and secured together by an integral body portion (10’’), said integral body portion hinged at a midpoint (either of the pivot pins 60) thereof to provide independent rotation of said spaced ladder hooks (at respective 60), each of said ladder hooks having a u-shaped channel (as shown in fig. 4) for engaging and enclosing one of said plurality of ladder rungs, and each of said u-shaped channels being closed by a spring loaded pivoting latch (see annotated drawings and Col 2; LL 28-36; excerpt below). 

    PNG
    media_image1.png
    479
    482
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    232
    607
    media_image2.png
    Greyscale

In regards to claim 12 Mauthner does not disclose each hook engages one rung of each ladder.
Whitney teaches two ladders (10s) attached end to end in different configurations (fig. 1, 2 versus fig. 5). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the universal apparatus of Mauthner to attach to a rung of each ladder in order to keep the two ladders secured in a rotatable manner for when the user is switching between one configuration to the other for the predictable result of ensuring the ladders staying together which can eliminate the need of another pair of hands/help for when the user is working alone.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas, US (1030905) in view of Larson, US (4266631).
In regards to claim 8 Lucas discloses:
A universal apparatus (assembly shown in fig. 5; reproduced below) for rotatably securing two ladders together end to end (intended use), each ladder having a plurality of rungs (further limiting intended use) comprising: 
a pair of spaced ladder hooks (12 and 7), each of said ladder hooks having a u-shaped channel (as shown in fig. 5; reproduced below) for engaging and enclosing (intended use) one of said plurality of ladder rungs, 
wherein said pair of spaced ladder hooks are rotatably secured together for independent rotation with respect to the other (where body 4 holding hook 12 can be held stable while 8/12 rotates independently and similarly, one can attach hook 12 to a rung where it remains stable while body 4 with unattached hook 7 can rotate independent of 8/12 where now 8/12 acts as the stable member; note that applicant’s instant application works in the same manner) by a fastener (9) whereby each hook engages one rung of each ladder (per the definition of whereby; whereby interpreted as through which/because of which as in facilitating the engagement not positively requiring the rungs and therefore the ladders). 

    PNG
    media_image3.png
    394
    653
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    578
    402
    media_image4.png
    Greyscale
  

    PNG
    media_image5.png
    258
    526
    media_image5.png
    Greyscale

In regards to claim 8 Lucas does not disclose each of said u-shaped channels being closed by a spring-loaded pivoting latch.
However, Larson teaches a spring-loaded pivoting latch (pivoting latch 72 being spring loaded by coil spring 80; fig. 3 and 4 and Col 3; LL 64-68; excerpt below).

    PNG
    media_image6.png
    133
    599
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    557
    700
    media_image7.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the spring loaded pivoting latch taught by Larson onto the hooks of Lucas for its predictable function of providing a positive locking for the device onto the rungs in the same manner the latch 72 locks onto the rung 8 via the spring 80 as shown in fig. 4 of Larson (as described in excerpt above) to prevent accidental loosening of the hooks and unintentional uncoupling which may result in an unsafe condition. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas, US (1030905) in view of Larson, US (4266631).
In regards to claim 11 Lucas discloses:
A universal apparatus (assembly shown in fig. 5; reproduced below) for rotatably securing (intended use) two ladders together end to end, each ladder having a plurality of rungs comprising: first and second pairs of spaced, opposed ladder hooks (right and left hand side 12s and 7s), each of said ladder hooks having a u-shaped channel (as shown in fig. 5 below) for engaging and enclosing one of said ladder rungs; and a fastener (9) to secure (intended use) each of said first and second spaced, opposed pairs of ladder hooks together so that each ladder hook is capable of independent rotation with respect to the other (where body 4 holding hook 12 can be held stable while 8/12 rotates independently and similarly, one can attach hook 12 to a rung where it remains stable while body 4 with unattached hook 7 can rotate independent of 8/12 where now 8/12 acts as the stable member; note that applicant’s instant application works in the same manner).

    PNG
    media_image3.png
    394
    653
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    578
    402
    media_image4.png
    Greyscale
  

    PNG
    media_image5.png
    258
    526
    media_image5.png
    Greyscale

In regards to claim 11 Lucas does not disclose each of said u-shaped channels being closed by a spring-loaded pivoting latch.
However, Larson teaches a spring-loaded pivoting latch (pivoting latch 72 being spring loaded by coil spring 80; fig. 3 and 4 and Col 3; LL 64-68; excerpt below).

    PNG
    media_image6.png
    133
    599
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    557
    700
    media_image7.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the spring-loaded pivoting latch taught by Larson onto the hooks of Lucas for its predictable function of providing a positive locking for the device onto the rungs in the same manner the latch 72 locks onto the rung 8 via the spring 80 as shown in fig. 4 of Larson (as described in excerpt above) to prevent accidental loosening of the hooks and unintentional uncoupling which may result in an unsafe condition.

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive because:
Applicant argues “independent claims 8 and 11 (as well as claim 12) have been amended to positively recite that the spaced ladder hooks are fastened together in a fashion that allows them to be rotatable with respect to each other. This feature of the invention permits each connected ladder to rotate with respect to the other, while still positively securing each to the other. Indeed, this feature addresses the primary function of the invention, which is to secure two ladders together so that they can rotate relative to each other. In this fashion, first and second ladders can be secured together so that the first ladder can be rotated to be deployed into a body of water to effect an ice rescue, while the second ladder remains connected to the first ladder but is arranged on the partially or mostly frozen surface of the body of water to allow rescue personnel to pull out a victim”; examiner respectfully disagrees and presents that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114 [R-1]).  
Applicant argues “The device taught in Lucas can't be used to rotatably secure two ladders together ... additionally, the Lucas reference doesn't provide the ability for spaced hooks to be rotatable relative to each other”; examiner respectfully disagrees and presents that firstly, in light of that the ladders are not positively recited and claimed only in intended use form, the hooks 12 and 7 of Lucas indeed can be used to rotatably secure two ladders together where the beginning of one ladder would attach to hooks 12 while the end of the other ladder would be attached to hooks 7 and therefore be rotatably secured to each other. Secondly, the spaced hooks do indeed rotate relative to each other at fastener 9 between the positions shown in fig. 2 versus fig. 3 which shows the hooks rotated with respect to each other. 
Applicant argues “the hooks 6 of Lucas are not adapted to be secured to a ladder at all. The hooks 6 of Lucas are intentionally left open on the ends so the Lucas device can be hooked over a window-sill, gutter, or roof of a building”; examiner respectfully presents that hooks 6 of Lucas are not used anywhere throughout the entire rejection.
Applicant argues “the Larson reference discloses a mechanical device to lock together two slidably arranged ladder sections by securing adjacent rungs together, as commonly used in extension ladder arrangements. The rotatably fastened two hook pair structure set forth and claimed in amended claims 8, 11 and 12 does not secure adjacent slidable ladder rungs, nor is it capable of doing so”; examiner respectfully disagrees and presents that reference Larson is only being relied upon to teach the spring-loaded pivoting latch. In addition, in response to applicant's arguments against reference Larson individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        



/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634